DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After searching the prior art, the previous restriction is withdrawn because no serious search and examination burden exists. Claims 1–15 are examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–5, 7, and 11–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020). 
	As to claim 1, NAYA discloses an additive manufacturing method, comprising:

    PNG
    media_image1.png
    491
    411
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    384
    658
    media_image2.png
    Greyscale

(reproduction of Figures 1 and 5–6 of NAYA).
	providing a vessel (Figures and 1 5 – 6) for containing a material which is polymerisable on exposure to radiation (11:1 – 14);
	providing a programmable radiation module (16) comprising an array of individually addressable radiation emitting or transmitting elements (12:4 – 9 and 35 – 38);
	providing a build platform having a build surface (24);
	positioning the build platform relative to the vessel such that an uncured layer of polymerisable material is defined between the build surface and the programmable radiation module (Figures 1 and 5 – 6); and
	irradiating the uncured layer of polymerisable material with radiation having a particular pattern, without magnification, by selectively activating elements of the array of the programmable radiation module in order to polymerise the uncured layer with the particular pattern (17:4 – 16). 
	As to claim 2, NAYA discloses the additive manufacturing method of claim 1, wherein providing the vessel comprises providing a vessel that has a transparent lower wall towards which the build surface faces (72), and wherein irradiating the uncured layer comprises irradiating the uncured layer upwardly through the transparent lower wall (Figures 5 – 6; 20:21 – 34). 
	As to claim 3, NAYA discloses the additive manufacturing method of claim 1, wherein providing the programmable radiation module comprises providing a programmable radiation module that comprises a dynamic mask component comprising the array (16; 12:4 – 9 and 35 – 38), and a radiation source (12) for irradiating through the dynamic mask component (11: 1 – 14) . 
	As to claim 4, NAYA discloses the additive manufacturing method of claim 3, wherein the dynamic mask component comprises a liquid crystal display (12:10 – 24).
	As to claim 5, NAYA discloses the additive manufacturing method of claim 4.
NAYA discloses wherein the LCD is a monochrome LCD (although the word "monochrome" isn't utilized, one of ordinary skill in the art would understand that the a single diffused light source being permitted to pass through a LCD mask of that disclosed would arrive at a monochrome LCD; see 12:4–13:35).
	As to claim 7, NAYA discloses the additive manufacturing method of claim 1, wherein providing the vessel comprises providing a vessel that comprises a non-stick layer or a polymerization-inhibiting layer between the radiation module and the build platform (21:11 – 26). 
	 As to claim 11, NAYA discloses the additive manufacturing method of claim 1, wherein providing the vessel comprises providing a vessel that has sidewalls and a transparent lower wall at a bottom of the vessel (Figures 5 – 6; 20:21 – 34). 
	As to claim 12, NAYA discloses the additive manufacturing method of claim 11, wherein providing the programmable radiation module comprises attaching the programmable radiation module to the transparent lower wall (Figures 5 – 6; 21:12 – 27).
	As to claim 13, NAYA discloses the additive manufacturing method of claim 1, further comprising providing a rigid transparent member disposed between a bottom of the vessel and the programmable radiation module (Figures 5 – 6; 21:12 – 27). 
	As to claim 14, NAYA discloses the additive manufacturing method of claim 1, wherein providing the programmable radiation module comprises disposing the programmable radiation module below the vessel (Figures 5–6). 
	As to claim 15, NAYA discloses the additive manufacturing method of claim 1, wherein providing the programmable radiation module comprises disposing the programmable radiation module above the vessel (Figures 1–3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020) and in further view of EL-SIBLANI PG Publication No. 20120195994.
 As to claim 6, NAYA discloses the additive manufacturing method of claim 1.
NAYA fails to disclose wherein the array comprises an LED array or an OLED array.
EL-SIBLANI teaches an array comprising an LED array or an OLED array (Figure 31, 546; ¶153) was a known functional equivalent structure used to polymerize a material for additive manufacturing (¶61). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute/incorporate EL-SIBLANI's known LED array for/with NAYA's programable radiation module for the predictable result/benefit of providing electromagnetic radiation to the polymerizable material and fabricating a layer of the three-dimensional object (as taught by EL-SIBLANI at ¶61 and ¶138). 
Claims 8–9  is/are rejected under 35 U.S.C. 103 as being unpatentable over NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020) and in further view of HIRANO US Patent No. 5089184.
As to claim 8, NAYA discloses the additive manufacturing method of claim 1.
NAYA further discloses further comprising releasing the polymerized layer from a contact surface (21:11–21).
NAYA fails to disclose pivoting the programmable radiation module relative to the build platform to release the polymerized layer from a contact surface
HIRANO teaches pivoting a vessel (13) relative to a build platform to release the polymerized layer from a contact surface (Figures 13–15; 10:23–50). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HIRANO into the disclosure of NAYA's Figure 5–6 for the benefit of decreasing the force required to separate the polymerized layer for the build platform or a previously fabricated layer (as taught by HIRANO at 10:24–50). 
The obvious combination above would arrive at pivoting the programmable radiation module relative to the build platform to release the polymerized layer from a contact surface because NAYA's vessel and programable radiation module are integral (see NAYA at Figure 5 and 6). 
As to claim 9, NAYA discloses the additive manufacturing method of claim 1.
NAYA further discloses wherein providing the programmable radiation module comprises attaching the programmable radiation module to the vessel (see integral nature in Figures 5 – 6; 21:11 – 26).
NAYA fails to disclose pivoting the programmable radiation module and the vessel relative to the build platform to release the polymerized layer from the contact surface
HIRANO teaches pivoting a vessel (13) relative to a build platform to release the polymerized layer from a contact surface (Figures 13–15; 10:23–50). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HIRANO into the disclosure of NAYA's Figure 5–6 for the benefit of decreasing the force required to separate the polymerized layer for the build platform or a previously fabricated layer (as taught by HIRANO at 10:24–50). 
The obvious combination above would arrive at pivoting the programmable radiation module and the vessel relative to the build platform to release the polymerized layer from a contact surface because NAYA's vessel and programable radiation module are integral (see NAYA at Figure 5 and 6). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020) and in further view of CHEN PG Publication No. 20130295212.
As to claim 10, NAYA discloses the additive manufacturing method of claim 1.
NAYA further discloses releasing the polymerized layer from a contact surface (21:11–21).
NAYA fails to disclose horizontally translating at least one of: the vessel and the programmable radiation module relative to the build platform, or vice versa to release the polymerized layer from a contact surface.
CHEN teaches horizontally translating the vessel relative to the build platform, or vice versa to release the polymerized layer from a contact surface (Figure 7, ¶80).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of CHEN into the disclosure of NAYA for the benefit of  releasing the polymerized layer from a contact surface with increased speed (as taught by CHEN at ¶80). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 3p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743